FILED fN
                                                                 1ST COURT OF APPEALS
                                                                    HOUSTON, TEXAS


                                                                   DEC 16 2015
                                 Cause 2015-00499J
                                                                  IRISTOPHER/OfF
                                                                CHRISTOPHER /"VRINE

                                                               CLERK




Texas DEPARTMENT FAMILY PROTECTION SERVICES                  LCAL DIDTRIC CQHBT

VS                                              HARRIS COUNTY TEXAS


HUONG BUI




                             Motion to recuse judge



          In the mater of Texas department of family protective services

                                         VS


                                      Huong Bui

                            In the interest of minor child




THIS MOTION IS BROUGHT ON BY PETITIONER WHO RESPECTFULLY ASK FOR THE
     REMOVAL OF HONORABLE MICHEAL SCHNEIDER FROM CAUSE 2015-00499J

 DUE TO THE LACK OF UNFAIRNESS IN THE CASE WE RESPECTFULL ASK FOR THE
     REMOVAL ON THE ABOVE JUDGE AND ASK THAT ARE CASE BE MOVED TO A
      DEFFERNT COURT TO ENSURE THAT THERE IS NO FUTHER CONFLICTS OF
INTEREST AND THAT THE PETITIONERS RIGHTS ARE PROTECTED UNDER THE LAWS
                      OF STATE OF Texas CIVIL PROCEDURES
 WE FURTHE FEEL THAT THE JUDGE SHOWED FAVORTIZEM TO THE COURT STAFF
 AND THE P-LAINTIFFS IN THE ABOVE STYLE CAUSE NEGLECTING THE RIGHTS OF

                   DUE PROCESS TO THE RESPONDENTS




FRUADU LENT ACTIVITY HAS ACURED IN THE PROCEEDING AND HAVE JEOPARDIZE

 THE RESPONDENT ABLITY TO DEFEND THEM SELFS IN A FAIR LEAGAL MANNER

   DESCRIBED BY LAW THOUGH COLOR OF LAW THE RESPONDENTS HAVE BE

UNABLE TO OBTAIN A PROPPER DEFENSE AND THE COURT HAS NOT MADE GOOD
 ON IT DUTTIES TO ENFORCE COMPLYANCE OF STATES OFFICIALS IN THIS MATER
THEREFORE HAS LED TO WEAK DEFENSE BY RESPONDENTS IT IS THE JUDGES WHO
WE THE PEOPLE IN TRUST TO UP HOLD THE DUTTIES OF WHAT WE KNOW TO BE
THE LAWS RULES CODES AND PROCEEDURES WE STRONGLY HAVE LOST FAITH IN
  OUR RIGHTS AND THE RIGHTS THAT ARE WRITTEN TO PROTECT US IN SUCH
 TIMES AS IN THE CAUSE ABOVE WITH DUE RESPECT WE SEEK JUSTICE AND THE
               PROTECTION UNDER LAWS OF STATE OF Texas




RESPECTFULLY ASK YOUR HONORBALE MICHEAL SCHNEIDER TO RECUSE HIMSELF
              FROM ANY FUTHER LIDIGATION OF THIS CAUSE




                               SINCIRLY


                             HUONG T BUI


                          WALTER F SALINAS


                              12-15-2015
                       HON.MICHEAL SCHNEIDER JR




     MOTION GRANTED




    DATE




                         CERTIFICATE OF SERVICE


 I HERE BY DECLAIR THAT I HAVE PROVIDED A TRUE AND CORECT COPY TO ALL
PARTIES WITH INTREST IN THE ABOVE STYLE CAUSE AS PROOF BY THE TEXAS CIVIL

               CODE OF PROCEDURES TO MY SIGNING BELOW


DEUVERDTO


   PHONE


 ADDRESS                                               DATE


METHOD OF DELIVERY




HUONG BUI    ±     (A/m                    DATE